Pee Cueiam.
These are applications for writs of certiorari to review two certain ordinances of the township of North Bergen in Hudson county.
We are of the opinion and conclude that the application for review of the ordinance entitled, “An ordinance to regulate and control the finances of the township of North Bergen in the county of Hudson by designating the officers of said township to issue, sign, countersign and audit all warrants for the disbursement of moneys belonging to the township” should be denied and that the application for review of the ordinance entitled, “An ordinance to prescribe the manner in which the member at large of the township committee known as the mayor shall indicate his approval or disapproval of the payment to be made of township moneys,” should be granted and therefore, in respect to such ordinance, allocatur will be allowed upon presentation of a writ of certiorari to the presiding justice of part two of this court.